DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
	The previous claim rejection made under 35 U.S.C. 103 over Sturgis et al. (US 10966915 B2) as indicated in the Office action dated April 13, 2022 is withdrawn in view of applicant’s amendment made to claim 1. 
	The previous claim rejection made under 35 U.S.C 103 over Sturgis et al. and further in view of Arraudeau et al. (US 5035885 A) is withdrawn for the same reason. 
The previous claim rejection made under 35 U.S.C 103 over Sturgis et al., Arraudeau et al and further in view of Landa et al. (US 20050191255 A1) is modified to address the amended claims; the original grounds of rejection is maintained.   
A new rejection is made to address the amended claims. 

The previous nonstatutory double patenting rejection made over claims 1-4 of U.S. Patent No. 11090237 B2 in view of Sturgis is modified to address the amended claims. 
The previous nonstatutory double patenting rejection made over the claims of U.S. Pat. No. 11090237 B2, Sturgis and further in view of Landa is modified to address the amended claims; no change is made to the original grounds of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11-13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sturgis et al. (US 10966915 B2, priority to June 30, 2017) (“Sturgis” hereunder) in view of in view of Arraudeau et al. (US 5035885 A, published on July 30 1991) (“Arraudeau” hereunder) and Savary (US 20150359745 A1, published on December 17, 2015) (“Savary” hereunder).
Sturgis teaches an anhydrous deodorant stick composition; the reference teaches using calcium carbonate as an antimicrobial agent as well as a mineral powder.  See col. 6, lines 58 – 65; col. 10, lines 35-40; instant claims 1, 15 and 16.  
Regarding amended claim 1, Sturgis teaches formulations comprising 19 wt % of arrowroot powder or tapioca starch.  The reference also teaches that starch powders such as arrowroot powder, tapioca and corn starch, is used for “dry feel or wetness absorption.” See col. 9, lines 64- 66.  
It would have been obvious to one of ordinary skill in the art before the time of filing the present application to follow the teachings of Sturgis and combine the antimicrobial agent such as calcium carbonate and any of the disclosed starch powder to make an anhydrous deodorant composition with antimicrobial effect and drying effect.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, since the reference teaches formulations comprising 19wt % of arrowroot powder or tapioca starch, manipulating the amount to optimize the dry feel or wetness absorption by routine experimentations would have been well within ordinary skill in the art.  
Amended claim 1 requires that calcium carbonate is precipitated calcium carbonate that is present in an amount of 1-17 wt % and that has a medium particle size from 0.5 to 40 microns. 
Although Sturgis teaches using calcium carbonate, the reference fails to specifically disclose the physical properties of the powder.
Arraudeau teaches a noncompacted powder composition useful for cosmetic powders, including deodorant powders.  The reference teaches that suitable powder for formulating such composition includes precipitated calcium carbonate which is in the form of particles having a size less than 10 microns and has an unctuous feel and a nonshiny appearance.  See col. 3, lines 24 - 26.
	Given the teachings of Sturgis to use calcium carbonate in the anhydrous deodorant composition, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to use calcium carbonate powder that is suitable for cosmetic deodorant formulations.  Since Arraudeau teaches precipitated calcium carbonate for such use, the skilled artisan would have had a reasonable expectation of successfully producing a stable and a cosmetically suitable composition. 
Sturgis Table 1 discloses formulations comprising 12 or 6 wt % of sodium bicarbonate and/or 12 or 6 wt % magnesium hydroxide and 23 or 19 wt % of arrowroot powder or tapioca starch.  The reference further teaches that calcium carbonate, magnesium hydroxide and baking soda (sodium bicarbonate) are all antimicrobials useful for the formulation.  See col. 6, lines 57-65.  The reference particularly teaches that magnesium hydroxide and calcium carbonate had similar water solubility and antimicrobial activity.  See col. 8, lines 16 – 46.  The reference also teaches that starch powders such as arrowroot powder, tapioca and corn starch, is used for “dry feel or wetness absorption.” See col. 9, lines 64- 66.  
Given such disclosure, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Sturgis and combine any of the disclosed antimicrobial agent and the dry feel/wetness absorption agent to make a similar anhydrous deodorant composition. It is well settled in patent law that substituting or combining art-recognized functional equivalents known for same purposes is prima facie obvious.  See MPEP 2144.06. In this case, using calcium carbonate in place of magnesium hydroxide or baking soda at a concentration of 12 or 6 wt % would have been obvious, as the reference establishes that calcium carbonate, magnesium hydroxide and baking soda are antimicrobials useful for the formulation.  Given the teachings of Sturgis to use calcium carbonate in the anhydrous deodorant composition, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to use calcium carbonate powder that is suitable for cosmetic deodorant formulations.  Since Arraudeau teaches precipitated calcium carbonate for such use, the skilled artisan would have had a reasonable expectation of successfully producing a stable and a cosmetically suitable composition.   


Amended claim 1 also requires that the composition further comprises at least one odor neutralizer including sodium bicarbonate that is present in an amount of about from 3 to 25 wt % and that is in powder form having a median particle size (D50) of less than 50 microns. 
Sturgis teaches using baking soda, which is sodium bicarbonate, as a secondary antimicrobial.  See col. 7, lines 8-19.  Using at a lower level such as from about 0.1-6 wt % is suggested.  Alternatively, using sodium bicarbonate at an amount of 12 wt % is also disclosed in Table 1, inventive examples. 
Although Sturgis fails to disclose the specific particle size of sodium bicarbonate, Savary teaches that sodium bicarbonate having a mean particle size of about 3-11 microns are used in pharmaceutical products. See [0047, 0056, 0077].  In view of such teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use sodium bicarbonate having a mean particle size of about 3-11 microns to make the topical composition of Sturgis.  

Regarding claims 4-5, Sturgis further teaches an emollient such as caprylic/capric triglyceride and coconut oil.  See Table 1, Inventive Examples 1-5. 
Regarding claims 6-7 and 11, Sturgis teaches a structuring agent which is stearyl alcohol and at least one water-absorbing component, which is tapioca starch.   See Table 1, Inventive Examples 1-5. 
Regarding claim 12, Sturgis further teaches that the formulations are free of aluminum salts.  
Regarding claim 13, Sturgis further teaches using an emulsifier. See col.10, lines 57 -64.
Regarding claims 15 and 16, the Examples are in the form of deodorant stick.  

	 

	The disclosed formulations in Sturgis are free of added free water or water-soluble aluminum and/or water-soluble aluminum zirconium salts. Thus claim 19 is met in view of the combined teachings of Sturgis and Arraudeau. 
	Regarding claim 20, Sturgis teaches using corn starch or arrowroot starch as a dry feeling/wetness absorption agent. 


Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sturgis and Arraudeau as applied to Claims 1, 4-7, 11-13, 15, 16, 19 and 20 as above, and further in view of Landa et al. (US 20050191255 A1, published on September 1, 2005) (“Landa” hereunder). 
	While Sturgis generally suggests using emulsifiers, the reference fails to disclose the specific emulsifiers of instant claims 14 and 21. 
	Landa teaches that cetearyl alcohol is among suitable emulsifiers to make antiperspirant/deodorant products; the reference further mentions that cetyl alcohol and stearyl alcohol are useful as structurants.  See [0045].  The reference teaches that in stick compositions, emulsifiers and structurants can form gels or solids from solutions or suspensions of the chelator salt in a carrier fluid.  See Id.  The reference also suggests that components that function as both emulsifiers and structurants are preferred.  See [0049].  
	Given the teachings in Sturgis to use emulsifiers in the antiperspirant/deodorant compositions, one of ordinary skill in the art before the time of filing of the present invention would have been motivated to look to prior art such as Landa and use suitable emulsifiers such as cetearyl alcohol which also can be used as a structurant.  Since 1) both references disclose solid, anhydrous deodorant/antiperspirant compositions, and 2) Landa teaches that emulsifiers and structurants such as cetearyl alcohol is used to form gel or solids from solutions or suspensions, the skilled artisan would have had a reasonable expectation of successfully producing a stable composition by combining the teachings of the references. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-7, 11-12, 15, 16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11090237 B2 in view of Sturgis. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to deodorant cosmetic composition comprising calcium carbonate, emollients including coco-caprylate, caprylic/capric triglyceride, C9-12 alkane, coco-caprylate/caprate, cocoglycerides, etc., a neutralizer including sodium bicarbonate, and a water-absorbing component including arrow root starch.  See instant claims 1, 4, 5, 11, 15 and 16.   The term “deodorant cosmetic composition” of the reference claims is defined to include anhydrous compositions.  See ‘237, Brief Summary. 
Amended claim 1 requires that calcium carbonate is precipitated calcium carbonate that is present in an amount of 1-17 wt % and that has a medium particle size from 0.5 to 40 microns. 
Although reference claim 1 fails to specifically teach the amount of “a water-absorbing component” as defined in present claim 1, such would have been obvious.  Sturgis teaches formulations comprising 19 wt % of arrowroot powder or tapioca starch.  The reference also teaches that starch powders such as arrowroot powder, tapioca and corn starch, is used for “dry feel or wetness absorption.” See col. 9, lines 64- 66.  
It would have been obvious to one of ordinary skill in the art before the time of filing the present application to modify the teachings of the reference claims and incorporate to the composition a suitable amount of arrowroot starch as motivated by Sturgis. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, since Sturgis teaches formulations comprising 19wt % of arrowroot powder or tapioca starch, manipulating the amount to optimize the dry feel or wetness absorption by routine experimentations would have been well within ordinary skill in the art. 

The term “calcium carbonate” in reference claim 1 is defined to include precipitated calcium carbonate having D50 ranging from about 5 to about 40 microns. 

Regarding claims 6 and 7, reference claim 1 discloses stearyl alcohol and hydrogenated castor oil, etc.  
Regarding claim 12, the disclosed formulation is devoid of water-soluble aluminum and/or water-soluble aluminum zirconium salts. 
Regarding claims 15 and 16, the disclosed deodorant composition is defined to include sticks, roll-ons, etc.  

Regarding claim 19, Sturgis Table 1 discloses formulations comprising 12 or 6 wt % of sodium bicarbonate and/or 12 or 6 wt % magnesium hydroxide and 23 or 19 wt % of arrowroot powder or tapioca starch.  The reference further teaches that calcium carbonate, magnesium hydroxide and baking soda (sodium bicarbonate) are all antimicrobials useful for the formulation.  See col. 6, lines 57-65.  The reference particularly teaches that magnesium hydroxide and calcium carbonate had similar water solubility and antimicrobial activity.  See col. 8, lines 16 – 46.  The reference also teaches that starch powders such as arrowroot powder, tapioca and corn starch, is used for “dry feel or wetness absorption.” See col. 9, lines 64- 66.  
It is well settled in patent law that substituting or combining art-recognized functional equivalents known for same purposes is prima facie obvious.  See MPEP 2144.06. In this case, Sturgis establish that calcium carbonate and magnesium hydroxide or baking soda can be interchangeably used as an antimicrobial agent in an anhydrous deodorant composition; using such at a concentration of 12 or 6 wt % would have been obvious as disclosed in Sturgis would have been obvious. 
Claim 20 is met as reference claim 1 discloses using arrowroot starch. 

Claims 13, 14 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11090237 B2 as applied to claims 1, 4-7, 11-12, 15, 16, 19 and 20 as above, and further in view of Landa.
The reference claims fail to disclose emulsifiers.  
	Landa teaches that cetearyl alcohol is among suitable emulsifiers to make antiperspirant/deodorant products; the reference further mentions that cetyl alcohol and stearyl alcohol are useful as structurants.  See [0045].  The reference teaches that in roll-on formulations, emulsifiers and structurants “help control the rate at which product is dispensed by the roll ball”; in stick compositions, emulsifiers and structurants can form gels or solids from solutions or suspensions of the chelator salt in a carrier fluid.  See Id.  The reference also suggests that components that function as both emulsifiers and structurants are preferred.  See [0049].  
	It would have been obvious to one of ordinary skill in the art to modify the teachings of the reference claims by including emulsifiers and/or structurants in the antiperspirant/deodorant compositions, as the skilled artisan would have been motivated to look to prior art such as Landa and use suitable emulsifiers such as cetearyl alcohol which also can be used as a structurant.  Since 1) both references disclose solid, anhydrous deodorant/antiperspirant compositions, and 2) Landa teaches that emulsifiers and structurants such as cetearyl alcohol is used to form gel or solids from solutions or suspensions, the skilled artisan would have had a reasonable expectation of successfully producing a stable composition by combining the teachings of the references. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 11-16 and 19-21 have been considered but are moot in view of the new grounds of rejection as indicated above. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617